COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              THE ESTATE OF FLOYD RAMSEY SIMS

              v.     Record No. 0099-16-2

              PIKE ELECTRIC INC. AND
               LIBERTY INSURANCE CORPORATION                                             MEMORANDUM OPINION*
                                                                                             PER CURIAM
              PHILLIP DWAYNE STILTNER                                                        MAY 10, 2016

              v.     Record No. 0100-16-2

              PIKE ELECTRIC INC. AND
               LIBERTY INSURANCE CORPORATION


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Christopher C. Booberg; BoobergLaw, P.C., on briefs), for
                               appellants.

                               (Patricia C. Arrighi; PennStuart, on briefs), for appellees.


                     In this consolidated appeal, the Estate of Floyd Ramsey Sims and Phillip Dwayne Stiltner

              (claimants) appeal from December 15, 2015 opinions of the Workers’ Compensation

              Commission. Those opinions affirmed a deputy commissioner’s opinions denying their claims

              for benefits. On appeal, claimants contend the Commission erred by finding their injuries by

              accident did not occur in the course of their employment.

                     Upon reviewing the record and the parties’ briefs, we conclude that these appeals are

              without merit. Accordingly, we summarily affirm the Commission’s decisions. Rule 5A:27.

              We affirm for the reasons stated by the Commission in its final opinions. See The Estate of


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Floyd Ramsey Sims v. Pike Electric, Inc., JCN VA00001006841 (Dec. 15, 2015); Stiltner v. Pike

Electric, Inc., JCN VA00001006840 (Dec. 15, 2015). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-